 SUFFIELD ACADEMY 659Suffield Academy and International Brotherhood of Teamsters, Local Union 559, AFLŒCIO.  Cases 34ŒCAŒ7798, 34ŒCAŒ7973, and 34ŒCAŒ8127 September 30, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On July 22, 1998, Administrative Law Judge Wallace J. Nations issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief to the General Counsel™s answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order as modified be-low.2                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362(3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent has also excepted to the judge™s statement that it pro-vided no reason for withdrawing from the tentative agreement on health insurance for bargaining unit employees until August 4, 1997.  Although the judge is correct that the Respondent provided its reasons for with-drawal in writing on that day, the Respondent™s bargaining representatives had told the Union representatives, on July 30, 1997, that it ﬁwould rather put the additional funds it would have to spend for the Teamsters™ health and welfare benefit plan into increased wages for bargaining unit employ-ees.ﬂ  2 We agree with the judge that restoration of the status quo ante prior to the Respondent™s unlawful conduct can be best achieved by requiring that the Respondent reinstate the tentative agreement to provide the Union™s health insurance plan to unit employees unlawfully withdrawn on July 23, 1997.  Health Care Services Group, 331 NLRB 333 (2000).  We shall, however, amend the judge™s remedy and modify his recommended Order in three respects. First, we shall delete from the recommended remedy and existing par. 2(c) of the recommended Order the requirement that the bargaining pe-riod be extended for 6 months under Mar-Jac Poultry Co., 136 NLRB 785, 787 (1962). Under Mar-Jac, the Board may extend the 1-year certi-fication period to compensate for the failure of an employer to bargain in good faith during that time period.  In the present case, however, there are no findings that the Respondent refused to bargain in good faith, or en-gaged in any other violations of the Act, within 1 year of the Union™s March 20, 1996 certification.  Instead, we shall order the Respondent to maintain the revised collective-bargaining proposal memorialized by the parties on July 23, 1997, including the tentative agreement to provide the Union™s health insurance plan to unit employees, for a reasonable period from the date the proposal is formally offered to the Union.  See, e.g., Den-Tal-EZ, Inc., 303 NLRB 968 fn. 2 (1991), enfd. mem. 986 F.2d 1409 (3d Cir. 1993).  In this way, the Union will be afforded an appropriate period in which to respond to the proposal as it existed before the Re-spondent™s unlawful conduct.  As in Den-Tal-EZ, we find that a reason-able time for the Union™s consideration of the proposal would be 30 days from the time the restored proposal is offered to the Union, absent un-usual circumstances. Accord: TNT Skypak, Inc., 328 NLRB 468 (1999), enfd. 208 F.3d 362 (2d Cir. 2000) (same). The judge found that the Respondent violated Section 8(a)(5) and (1) by, inter alia, withdrawing its tentative agreement to provide health coverage through the Team-sters™ A-Plus plan.  Contrary to our concurring colleague, in adopting this finding we adhere to Driftwood Conva-lescent Hospital, 312 NLRB 247, 252 (1993), enfd. sub nom. NLRB v. Valley West Health Care, 67 F.3d 307 (9th Cir. 1995).  In that case, the Board, quoting Mead Corp. v. NLRB, 697 F.2d 1013 (11th Cir. 1983), stated that ﬁthe law is settled that ‚[t]he withdrawal of a proposal by an employer without good cause is evidence of a lack of good faith bargaining by the employer in violation of Section 8(a)(5) of the Act where the proposal has been tentatively agreed upon.™ﬂ  Here, we find that the judge properly applied this well-settled principle in finding that the Respondent™s withdrawal from the tentative agree-ment violated Section 8(a)(5) and (1).3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Suffield Academy, Suffield, Connecticut, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraphs 2(a) and 2(c). ﬁ(a) Reinstate and offer to the Union the revised col-lective-bargaining proposal memorialized by the parties on July 23, 1997, including the tentative agreement to provide the Union™s health insurance plan to unit em-ployees, and afford the Union 30 days to accept that pro-posal or to make counterproposals in light of changed circumstances.ﬂ ﬁ(c) Rescind its decision to subcontract unit work.ﬂ 2.  Substitute the following for the date in the last sen-tence in paragraph 2(d). ﬁJuly 23, 1997.ﬂ  Second, we shall add a remedy and insert in the recommended Order a new par. 2(c) requiring the Respondent to rescind its unlawful subcon-tracting of unit work to restore the status quo ante.  See, e.g., Davis Elec-tric Wallingford Corp., 318 NLRB 375, 388 (1995). Third, we shall substitute July 23, 1997, the date of the Respondent™s first unfair labor practice, for March 17, 1997, the date of the charge, in par. 2(d) of the recommended Order.  Excel Container, 325 NLRB 17 (1997). 3 The judge cited another case applying the same principle, Transit Service Corp., 312 NLRB 477, 483 (1993), rather than Driftwood. 336 NLRB No. 65  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  6603. Substitute the attached notice for that of the admin-
istrative law judge. 
 CHAIRMAN HURTGEN, concurring. 
I agree with my colleagues that the Respondent violated 
Section 8(a)(5) and (1) of the Act by withdrawing from its 
tentative agreement to provide health coverage through the 
Teamsters™ A-Plus plan, after having just signed a tenta-
tive agreement to provide that
 insurance.  However, I 
reach that conclusion not on th
e basis that the Respondent 
lacked ﬁgood causeﬂ for withdrawing from the tentative 
agreement, but rather because
 the Respondent acted in bad 
faith. 
In Driftwood Convalescent Hospital
, 312 NLRB 247, 
252 (1993), the Board concluded that if an employer with-
draws a proposal on which tentative agreement has been 
reached, and substitutes therefore a regressive proposal, 
such conduct has the inevitable and foreseeable effect of 

obstructing and impeding the collective-bargaining proc-
ess.  Therefor, the Board concluded, withdrawal from a 
tentative agreement by an employer ﬁwithout good causeﬂ 
is evidence of a lack of good-faith bargaining by the em-
ployer in violation of Section 8(a)(5) and (1) of the Act.  
Under the reasoning in 
Driftwood
, the controlling question 
is not whether the employer acted in good faith in view of 
all the circumstances,
1 but whether it had good cause to 
withdraw from a tentative agreement.
2  In my view, the 
Driftwood
 standard of ﬁgood causeﬂ imposes a burden 
upon an employer that is not permitted by the Act. 
Section 8(d) of the Act requires that the parties in 
collective bargaining ﬁmeet at 
reasonable times and confer 
in good faith.ﬂ  The essential element of bargaining in 
good faith is ﬁthe serious intent to adjust differences and to 
reach an acceptable common ground.ﬂ  
White Cap, Inc., 325 NLRB 1166, 1169 (1998).  Therefore, good faith is 
demonstrated by conduct consiste
nt with a desire to reach 
agreement.
3 The parties are not required to agree to any particular 
proposal or to make concessions.
4  The Board has no au-thority to order the parties to agree to any particular pro-
                                                          
                                                           
1 See TNT Skypak, Inc., 328 NLRB 468 (1999) (ﬁIn determining 
whether a party has bargained in good faith or bad, the Board looks to 
the totality of the circumstances.ﬂ). 
2 See Driftwood, 312 NLRB at 252 (ﬁthe issue here is not whether 
the Respondent acted in good faith
, but whether the Respondent had 
good cause in unilaterally withdrawi
ng from tentative agreements and 
concessions madeﬂ). 
3 See, e.g., 
Public Service Co. of Oklahoma (PSO)
, 334 NLRB 487 
(2001) (Good-faith bargaini
ng ﬁpresupposes a desire to reach ultimate 
agreement, to enter 
into a collective-bargaining contract.ﬂ). 
4 See NLRB v. American National Insurance Co.
, 343 U.S. 395, 402 
(1952) (ﬁThe Act does not compel any agreement whatsoever between 
employees and employers.ﬂ); 29 U.S.C. § 158(d) (the obligation to 
bargain collectively ﬁdoes not compel
 either party to agree to a pro-
posal or require the making of a concessionﬂ). 
posal.
5  Neither does the Board have the authority to gov-
ern the ﬁgive and takeﬂ of proposals at the bargaining ta-
ble, except to the extent that such conduct demonstrates a 
lack of good faith.
6  The question of whether a party has 
bargained in good faith must be determined by examining 
the totality of the employer™s conduct, not just isolated 
aspects of it.  See, e.g., 
Logemann Bros. Co., 
298 NLRB 
1018, 1020 (1990). 
Withdrawal of a proposal or a tentative agreement may 
be simply a matter of ﬁhard bargaining,ﬂ a right protected 

by the Act, so long as it is done in good faith.  See 
Loge-mann Bros., 
supra.  By imposing a standard of ﬁgood 
causeﬂ to determine whether 
the withdrawal from a tenta-
tive agreement violates Sectio
n 8(a)(5), the Board has in-
truded into the bargaining process and has imposed a stan-

dard greater than that of simple good faith.  That is, the 
Board takes it upon itself to judge whether there was 
ﬁgood causeﬂ for the withdrawal.  In my view, the Board 
cannot second-guess an employer™s basis for withdrawing 
from the tentative agreement. 
 The Board, at most, can 
only consider whether that withdrawal was part of a larger 
effort to subvert the bargaining process. 
In sum, withdrawal of proposals or tentative agreements 
should be analyzed under a traditional good-faith analysis.  
Either party, therefore, ma
y withdraw from a tentative 
agreement so long as it does not do so in bad faith. 
In order to prove that a respondent™s withdrawal consti-
tutes bargaining in bad faith in violation of the Act, the 
General Counsel must establish a prima facie case by 
showing that the respondent has withdrawn from a tenta-
tive agreement.  If the General Counsel meets his burden, 
the respondent must then show a reason for withdrawing 
from the tentative agreement.  Since the respondent is the 
actor, it is reasonable to impose on it the burden of ex-
plaining its action.  However, as noted above, the reason 
need not satisfy a ﬁgood causeﬂ standard. 
If the respondent meets its burden, the General Counsel 
can then rebut the respondent™s explanation by showing it 
to be pretextual.  If the 
General Counsel succeeds, the 
Board may find that the respondent has bargained in bad 

faith in violation of Section 8(a)(5).  For, if the asserted 

reason is pretextual, there is then no legitimate reason for 
the withdrawal from the tentative agreement, and one can 
reasonably infer that the respondent was seeking to avoid 
reaching an agreement.  The 
ultimate question to be re-
 5 See H. K. Porter Co. v. NLRB
, 397 U.S. 99, 102 (1970) (ﬁwhile the 
Board does have power under the National Labor Relations Act . . . to 
require employers and employees to 
negotiate, it is without power to 
compel a company or a union to agree to any substantive contractual 
provision of a collective-bargaining agreementﬂ). 
6 See generally 
American National Insurance Co.
, supra, 343 U.S. at 
409 (Board does not sit in judgement on substantive terms of collec-

tive-bargaining agreements). 
 SUFFIELD ACADEMY 661solved by the Board always remains whether the respon-
dent bargained in good faith, i.e., whether the respondent™s 
action in light of all the circumstances was consistent with 
a desire to reach an ultimate agreement. 
In the instant case, the judge concluded that the with-
drawal was a ﬁclear act of bad faith bargaining,ﬂ noting 
that it is rare ﬁto encounter employer conduct so blatantﬂ 
as that of the Respondent.  I agree that the Respondent has 
failed to bargain in good faith. 
The head of the Respondent™s bargaining team, Gerald 
Laplante, said early in the negotiations that the Teamsters™ 
health plan looked attractive because the costs were fixed 
and the plan provided dental coverage.  The tentative 
agreement to adopt the Teamsters™ plan was contained in 
all of the documents exchanged by the parties over more 
than 7 months of bargaining.  On July 23, 1997, after first 
initialing all provisions, including the provision for the 
Teamsters™ health plan, to which the parties had tentatively 
agreed, the Respondent™s negotiators caucused.  They then 
returned to the table and the Respondent™s attorney, Em-
manual Psarakis, who served as the Respondent™s chief 
spokesperson, without any explanation, advised that the 
Respondent was changing its 
position on the health care plan and proposed providing the unit employees with the 
Respondent™s plan. 
On July 30, Psarakis discussed the Respondent™s posi-
tion on wages and several othe
r issues.  He advised the 
Union that he could not discuss the Respondent™s decision 
to withdraw from its tentative agreement on the health 
insurance because General Manager LaPlante was not 

present.  The Respondent provided no explanation for its 
withdrawal until August 4, nearly 2 weeks after the with-
drawal from the tentative agreement.  The Respondent 
then explained that its wit
hdrawal was ﬁessentially be-
cause of substantial changes 
in [the Respondent™s] position 
as regards wages, and agreements to other Union propos-
als.ﬂ Yet, there was no evidence provided at the hearing 
that there was any substantial change in the Respondent™s 

position.  Nor was it shown that any money would actually 
be saved by the Respondent by rejecting the Teamsters™ 
plan in favor of Respondent™s plan. 
Concededly, the Respondent offered the unit employees 
the same 2.5 percent increase 
authorized by the board of 
trustees and given to nonunit employees in both July 1996 

and 1997.  But, this was offered both before and after the 
withdrawal from the tentative 
agreement.  Thus, there was 
no change.
7 The judge found that the amount of the in-
                                                          
                                                                                             
7 It was the Respondent™s longstandi
ng custom to give all employees 
an across-the-board increase authori
zed by the board of trustees on or 
about July 1 of each year.  The Resp
ondent™s proposal, prior to August 4, 
1997, was characterized as ﬁbusiness as
 usual.ﬂ  It provided that the bar-
gaining unit members would receive the same annual raise, if any, given 
crease was no more than the Respondent would have 
given the unit employees had they chosen not to organize. 
Further, Respondent did not in fact give raises to the 
members of the bargaining unit. 
The Respondent also asserted that its withdrawal was 
part of a ﬁrevised package pr
oposal.ﬂ  Yet, as discussed, 
the judge found that the Respondent failed to provide evi-

dence of a ﬁsingle significant change in position.ﬂ 
In sum, as the judge concluded, the Respondent™s with-
drawal ﬁwas given without reason, explanation, and with-

out any contemporaneous change in any of its positions on 
any remaining open issue.  I believe and find that the sole 
motivation for withdrawing its previous acceptance of the 
Union™s health plan was to frustrate the bargaining process 
and make it impossible to reach agreement on a contract.ﬂ 
The General Counsel has proved that the health plan 
tentative agreement was withdrawn after months of being 

contained in the documents exchanged by the parties.  The 
Respondent™s explanation for withdrawing the tentative 
agreement, not provided until nearly 2 weeks after the 
withdrawal, is shown to be a pretext.  The judge concluded 
that the real reason for the change was to frustrate the bar-
gaining process.  I find, therefore, by withdrawing the 
health insurance tentative agreement the Respondent has 

failed to bargain in good faith in violation of Section 
8(a)(5) and (1) of the Act. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
 by the board of trustees on July 1 each year to all hourly employees.  In 
addition, there was a provision for merit pay.  This raise would have been 
2.5 percent in both 1996 and 1997, the amount authorized by the board of 
trustees and given to all hourly employees, except those in the unit. 
On August 4, 1997, the Respondent offered to pay the bargaining unit 
members a lump sum equal to the 2.5 percent raise given to all hourly 

employees in 1996, and to give the 
unit members retroactively the 2.5 
percent raise given by the board of trustees to all hourly employees in 
July 1997.  This offer gave the unit no more than they would have re-
ceived had they not been organized, or had the Respondent™s pre-August 
4 proposal been adopted.  The only change in the Respondent™s position 
was that it offered to guarantee the 
bargaining unit a minimum raise of 2.5 
percent in the third year of the agreement.  However, given the Respon-
dent™s history of giving annual raises
 averaging 2.5 percent to all hourly 
employees, there is no evidence that the offer would increase the Respon-
dent™s costs so as to justify withdr
awal of the tentative agreement on 
health insurance. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  662To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT fail and refuse to bargain in good faith with the International Brotherhood of Teamsters, Local Union 559, AFLŒCIO, by withdrawing from our tentative agreement to accept the Union™s health insurance plan for our employees in the following described unit: All full-time and regular part-time service and main-tenance employees employed by us at our facility; but excluding cafeteria employees, office clerical em-ployees, and guards, professional employees, and su-pervisors as defined in the Act. WE WILL NOT fail and refuse to bargain in good faith with the Union by subcontracting unit work without af-fording the Union an opportunity to bargain over this issue and without reaching lawful impasse in negotiations. WE WILL NOT in any like or related manner, interfere with, restrain, or coerce you in the exercise of the rights guaranteed by Section 7 of the Act. WE WILL reinstate and offer the Union the revised col-lective-bargaining proposal memorialized by the parties on July 23, 1997, including the tentative agreement to provide the Union™s health insurance plan to unit employees, and WE WILL afford the Union 30 days to accept that pro-posal or to make counterproposals in light of changed cir-cumstances. WE WILL rescind our decision to subcontract bargain-ing unit work. WE WILL, upon request, bargain in good faith with the Union in the unit described above, with respect to rates of pay, wages, hours of employment, and other terms and conditions of employment, and if an understanding is reached, WE WILL embody such understanding in a signed agreement. SUFFIELD ACADEMY Jennifer F. Creaturo, Esq. and Thomas E. Quiqley, Esq., for the General Counsel. Emanuel N. Psarakis, Esq. and Lisa Gizzi, Esq., of Hartford, Connecticut, for the Respondent. DECISION STATEMENT OF THE CASE WALLACE H. NATIONS, Administrative Law Judge. This case was tried in Hartford, Connecticut, on March 4 and 5, 1998.1 International Brotherhood of Teamsters, Local Union 559 AFLŒCIO (the Union) filed a charge in Case 34ŒCAŒ7798 on March 17, 1997, and filed an amended charge in this case on June 20, 1997. It filed a charge in Case 34ŒCAŒ7973 on August 11 and subsequently filed a charge in Case 34ŒCAŒ8127 on November 20. Based on these charges the Regional Director for Region 34 issued complaints in each case, ultimately issuing an Order consolidating complaints and notice of hearing on Janu-ary 14, 1998. The consolidated complaint (the complaint) al-leges that Suffield Academy (Academy or Respondent) en-gaged in conduct in violation of Section 8(a)(1) and (5) of the National Labor Relations Act (the Act).                                                            1 All dates are in 1997 unless otherwise indicated. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the parties, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, Suffield Academy, a corporation, engages in the operation of a private school providing secondary school education at its facility in Suffield, Connecticut. Respondent admits the jurisdictional allegations of the complaint and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Background and Issues for Determination Suffield Academy has long engaged in providing private secondary school education at its facility in Suffield, Connecti-cut. On March 20, 1996, the Union was certified by the Board as the exclusive collective-bargaining representative of the following unit of Respondent™s employees:  All full-time and regular part-time service and mainte-nance employees employed by Respondent at its facility; but excluding cafeteria employees, office clerical employ-ees, and guards, professional employees and supervisors as defined in the Act.  At various times during the months of June 1996 to August 1997, Respondent and the Union met for the purpose of negoti-ating an initial collective-bargaining agreement. During this timeframe the Respondent is alleged to have violated the Act by: (1) since about February 20, 1997, failing and refusing to reduce to writing and provided the Union with a revised sched-ule of projected unit-wage increases and with proposed contrac-tual language relating to unit-merit wage increases; (2) from about April 23, 1997, to about June 12, 1997, failing and refus-ing to meet with the Union for the purpose of face-to-face ne-gotiations; and (3) about July 23, 1997, withdrawing from a tentative agreement providing for the conversion of the unit employees™ health plan to the Teamsters™ A-Plus health insur-ance plan. The complaint further alleges that Respondent violated the Act by subcontracting unit work consisting of the cleaning of classrooms and administrative offices without first giving no-tice to the Union and affording the Union an opportunity to bargain over this decision and its effects on the unit employees. During most of the negotiations, Respondent™s representative and spokesperson was its business manager, Gerald LaPlante.  SUFFIELD ACADEMY 663In the final negotiating sessions from June 12 to August 26, 
Respondent was represented by 
Attorneys Emanuel Psarakis 
and Lisa Gizzi, as well as by 
LaPlante. The Union™s bargaining 
committee consisted of Business Agent Tom Gilmartin, who 
was the Union™s spokesperson, Vice President John Luppa-
chino,2 recording secretary Roy Sullivan, and unit employee 
Richard Krazia. After Krazia resigned his employment in Sep-

tember 1996, unit employee Bill 
Tromley began attending the 
bargaining sessions. 
Respondent and the Union commenced negotiations with the 
understanding that (1) all subject 
matter agreements were tenta-
tive pending overall agreement on a full collective-bargaining 
agreement, (2) negotiations would take place at the bargaining 
table and not in the media, and (3) the collective-bargaining 
agreement would be subject to approval by Respondent™s board 
of trustees and by the unit membership. 
Gilmartin testified that the Union™s core bargaining objec-
tives focused on improving unit 
employees™ health insurance 
and eliminating the cost to em
ployees for Respondent™s health 
insurance; preserving unit work and limiting Respondent™s 
ability to subcontract; providing employees with a voice in the 
workplace through grievance rights; and improving wages and 
addressing Respondent™s absolute discretion over wage in-
creases. 
Respondent initially proposed that the parties sign off on 
each separate contract article or section when agreement was 
reached. Gilmartin, however, declined this procedure because it 
was his practice in contract negotiations that the parties would 
exchange contract proposals w
ith each revision reflecting 
where agreement had been reached. Once agreement was 

reached on all issues, Gilmartin™s practice was to sign off on a 
memorandum of understanding evidencing the parties™ com-
plete agreement. This was the practice followed by the parties 
during the course of negotiations, to wit, Respondent and the 
Union exchanged contract proposals and each subsequent revi-
sion reflected where agreement was reached by the parties. On 
July 23 the parties signed a 
document reflecting tentative 
agreements. 
Negotiations began on May 2, 
1996, and continued until Au-
gust 26, 1997, at which time th
e parties agreed to suspend 
negotiations pending resolution of the instant litigation. 
Negotiations broke down on the issues of Respondent™s with-
drawal from its tentative agreement to provide the Teamsters™ 
health insurance to unit em
ployees and over Respondent™s 
decision to subcontract certain 
unit work under the wording of 
the parties™ tentative agreement regarding the ﬁManagement™s 
Rightsﬂ claus
e. 
                                                          
By the last negotiating session, the parties had reached tenta-
tive agreement on all issues ex
cept health insurance, Respon-
dent™s right to subcontract, and 
a zipper clause. Notably, the 
final tentative agreements reached by the parties are nearly 
identical to the Respondent™s 
initial contract proposal dated 
June 25, 1996. The only major gains made by the Union during 

the course of negotiations were to obtain a union-security and 
 2 Luppachino™s name is incorrectly
 spelled in the transcript as ﬁLuachino.ﬂ I direct that the transcri
pt be changed to reflect the correct 
spelling. dues checkoff clause, limited grievance rights for employees 
regarding merit wage increases, 
a conversion to the Teamsters™ 
health insurance plan and la
nguage limiting subcontracting. 
B. Did Respondent Unlawfully 
Fail and Refuse to Supply the 
Union Material Promised with Respect to Wages? 
Respondent™s initial proposal contained a proposal regarding 
wages which gave Respondent co
mplete discretion over wage 
and merit increases. The proposal delineated the base starting 

wage as $8 per hour for custodial employees and $9 per hour 
for maintenance employees, which 
were lower wages than unit 
employees were earning at that
 time. As a practice, Respon-
dent™s board of trustees determined the amount of wage and 
merit increases to hourly employees and granted the wage and 
merit increases on July 1 of each year. While granting other 
hourly wage increases on July 1, 1996, and July 1, 1997, Re-
spondent did not grant wage or 
merit increases to bargaining 
unit employees for each job classification. The parties main-

tained their respective positions with regard to wages until Feb-
ruary 1997, and made no progress in reaching any agreement 
regarding wages. 
At the February 6, 1997, meetin
g, Respondent maintained its 
position, unchanged from its first proposals, that it retain sole 
discretion over wage in
creases by means of the following lan-
guage:  Should the Academy include in its annual budget funds for 
salary increases for all hour employees of the Academy, 
bargaining unit employees shall participate in any such 
across-the-board incremental increases effective July 1 of 
each year. In addition, bargaining unit employees may be 
eligible to receive an hourly rate increase or a lump sum 
adjustment to their salary based on their relative perform-
ance and seniority in
 the bargaining unit. 
 The Union proposed across-the-board wage increases for 
unit employees. Respondent held to its position that it have 
complete discretion over wages. Gilmartin asked LaPlante if he 
would be agreeable to a defined minimum wage for each em-
ployee for the next 3 years. Fr
om that amount, the Union would agree that Respondent could give
 merit raises so long as the Union had the right to grieve the merit component of the wage 
increases. According to Gilmartin, LaPlante said he was not 
opposed to this approach and would prepare a ﬁfair and de-
finedﬂ wage progression and speak
 to his attorney about lan-
guage for grieving merit increases. LaPlante testified that the 
Union requested some informa
tion on what the Respondent™s wage proposal might mean for the unit employees over a period 
of time. He agreed to supply 
this information and after the 
meeting prepared a wage progression showing what unit wages 

would look like for an employee that worked there for 25 years 
before retiring. The parties next met on February 10, at which time Respon-
dent presented the Union with a table entitled ﬁBargaining Unit 
Wage Scale.ﬂ The table reflec
ted the minimum starting wage 
for the custodian and maintenance classifications. The starting 
wage proposed by Respondent fo
r the custodial classification 
was $8 per hour and $9 per hour fo
r the maintenance classifica-tion. The table projects the estimated wages of the two classifi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  664cations for each year of service based on an average of 3.5 per-
cent wage increases per year. Upon reviewing the table, the 
Union pointed out that while the starting wage for custodians 
on the table was to be $8 per ho
ur, Respondent had just hired a 
custodian at $9.20. Noting that this was the lowest paid em-
ployee, the Union counterproposed that the $9.20 should be the 
base wage for the custodian classification, and that the table 
should be reset starting at year 5. 
Gilmartin and LaPlante then reviewed the wage scale. Gil-
martin made notations on his c
opy of the wage sheet reflecting 
where the table should be reset to start with an ﬁS,ﬂ and where 

the table should end based upon the length of service of the 
most senior employeeŠ11 years.
 LaPlante could not recall 
whether he saw the notations Gilmartin made to his copy of the 
progression. The partie
s discussed each unit employee and what 
their increases would be based on their length of service. Ac-
cording to Gilmartin, at the end of the meeting, LaPlante agreed 
to readjust the table so that the lowest rate would start at the 
$9.18-per-hour level, or level 5 of
 the original table, and pro-
vide it to the Union at the next meeting. Gilmartin offered to 

type up the revisions, but, accor
ding to Gilmartin, LaPlante 
stated that, since the table was already on his computer, he 
would readjust the table. Gilmartin testified that LaPlante also 
agreed to provide the Union with proposed language regarding 
a limited grievance right for the Union to grieve merit wage 
increases. LaPlante testified that he could not recall if he made 
such an agreement. In his testimony, he denied ever promising 
to provide the Union with a revised wage progression as al-
leged by Gilmartin. 
The next session was held on February 20. At the start of the 
meeting Gilmartin requested a copy
 of the revised table reflect-
ing the minimum wage and wage projections for the custodian 
and maintenance classifications. According to Gilmartin, LaP-
lante denied having any knowledge 
of an agreement to draft a revised table and stated: ﬁWhat are you talking about?ﬂ Gilmar-

tin became upset and showed LaPlante his copy of the wage 
progression from the previous meeting, with Gilmartin™s notes 
on it. According to Gilmartin, LaPlante replied that he didn™t 

mean it.
3 According to LaPlante, he told Gilmartin that he 
ﬁdidn™t know what he was talking about.ﬂ I acce
pt LaPlante™s version of this meeting. Both parties agreed that Gilmartin then 
abruptly ended the meeting by telling LaPlante that the Union 
would be filing an unfair labor practice charge. LaPlante did 
not provide the language on limite
d grievance rights over merit 
reviews at this meeting. 
The revised projected wage progression and proposed lim-
ited grievance rights for merit wage increases was not provided 
to the Union by Respondent until n
early 5 months later, on July 
2. On that date, Respondent sent a letter proposing a grievance process for merit wage increases and attached the revised wage 
scale for discussion purposes. Thereafter, LaPlante returned to 
                                                          
 3 It is the Charging Party™s positi
on that the parties had reached an 
agreement on wages on February 10,
 1997, which would include pro-
viding the revised wage scale. The 
complaint only alleges that Respon-
dent agreed to provide a revised 
projected wage scale and proposed 
language on limited grievance rights re
garding merit increases, and that 
Respondent unlawfully failed and refused to provide these items in 
violation of Sec. 8(a)(5) and (1) of the Act. 
its initial position on wages. LaPlan
te testified that the first time 
he saw the wage progression sheet in question with Gilmartin™s 
notes on them is when a copy of Gilmartin™s sheet was given 
him in May, by a Board agent. 
I credit LaPlante™s testimony that he did not agree to provide 
the Union with a revised wage progression. As far as the record 
reflects, Gilmartin had the only copy of the wage progression 

which was marked with changes from the one provided by 
LaPlante. As LaPlante™s wage 
progression was simply intended 
to show what would happen to 
an employee™s wages assuming 
he or she worked 25 years and the Academy™s board of trustees 
gave an annual wage increase, 
and was not a wage proposal in 
and of itself, there would be no purpose served by LaPlante 

supplying a revised progression. 
Not being a proposal, I do not 
find that LaPlante violated the Act by not supplying the revised 
progression. Clearly Gilmartin be
lieved he had some kind of 
wage agreement at this point as evidenced by his angry exit 

from the February 20 meeting a
nd his assertion for some time 
thereafter that a wage agreement had been made. I do not find 
that any such agreement was reached. 
With respect to Respondent™s 
failure to supply language for 
grievance procedure with respect to merit wage increases, as 
noted, LaPlante could not remember if he made a promise to 
supply such language. Responde
nt had already proposed lan-
guage for a grievance procedure in
 its initial contract proposals 
which was still on the table. Gilmartin testified that the parties 

had agreed in November 1996 on the use of a grievance proce-
dure to resolve any disputes arising under any agreement 
reached by the parties. Respondent did propose language for a 
grievance procedure with respect 
to merit wage increases in a 
letter dated July 1997 and the par
ties tentatively agreed to such 
language in August 1997. I do not believe the evidence sup-
ports the contention that Respondent™s failure to supply lan-
guage for a grievance procedure for merit wage increases vio-
lated the Act. I can find no request from the Union subsequent 
to the February 20 meeting and prior to a proposal on the sub-

ject by Respondent where the Union asked for such language, 
brings into serious doubt in my mind whether LaPlante ever 
offered to supply such language and whether if it was a serious 
matter to the Union during this timeframe. It is as if this matter 
became lost as a separate issue in the Union™s overall assertion 
for a time that it had an agreement on wages. I certainly do not 
find that Respondent failed to 
provide this language as a means 
of frustrating negotiations and will recommend that this com-

plaint allegation be dismissed. 
C. Did Respondent Unlawfully Refuse to Meet with 
 the Union for Negotiations from 
April 23 to June 12, 1997 
The complaint alleges that Respondent violated Section 
8(a)(5) and (1) by, from April 23 to June 12, failing and refus-
ing to meet in face-to-face negotiations. Following the parties 
April 23 session, the Union, on April 29 faxed a request to 
schedule negotiation sessions. The 
Union repeated its request 
on April 30 and May 1. On May 1 LaPlante sent a letter to the 

Union stating that he was waiting to hear from legal counsel 
regarding his availability. 
 SUFFIELD ACADEMY 665On May 6 the Union renewed its
 request to schedule a nego-
tiation session. Receiving no res
ponse, the Union re-sent this 
request on May 7. On May 7 LaPl
ante faxed the Union a letter 
requesting its patience because 
he was spending his time de-
fending the unfair labor practice charges filed by the Union. 
On May 9 the Union resent its May 6 letter to the Respon-
dent requesting dates to meet 
for negotiations. On that same 
date, LaPlante sent a fax to 
the Union indicating that Respon-
dent could not meet because he was too busy defending the 
Respondent against NLRB charges fi
led by the Union. LaPlante 
indicated that after Respondent finished defending the charge, 

he would get back to the union to focus on a schedule for nego-
tiations. 
On May 12, by letter, the Union again requested to negotiate 
and provided the Respondent with 
nine dates through the end of 
May when the Union would be available and requested that the 
Respondent respond to its earlier 
requests for information. On May 14 and 15, after receiving no response from the Respon-
dent, the Union sent the request again. On May 15 the Respon-
dent re-sent LaPlante™s May 9 letter in response to the Union™s 
request to negotiate, again indi
cating that Respondent was too 
busy defending the charges filed by the Union with the NLRB 
to meet for negotiations. 
By letter dated May 16, Respon
dent™s new legal counsel, at-torney Psarakis, informed the Union that he would be partici-
pating in the next negotiation session and requested the Union 
to contact him to discuss availa
ble dates. On May 19 Gilmartin 
sent a fax to Psarakis indicating that he was available on May 
22, 23, 27, 28, 29, and June 3, 4, 5, 10, 11, and 12. On May 23, 
Psarakis mailed a letter to Gilm
artin and chose June 12 as the 
acceptable date for resuming ne
gotiations, because he was too 
busy with other negotiations to accept an earlier date.
4 On May 
28 Gilmartin faxed a response to 
Psarakis and agreed to meet 
on June 12. 
I agree with the position of Respondent that this hiatus in ne-
gotiations was caused in part by the actions of the Union, some 

legitimate and some questiona
ble, and that Respondent™s ac-
tions in this regard are not significant enough to qualify as a 

violation of the Act. Taking an
 overview of the negotiations, 
the record shows that the parties met in face-to-face negotia-

tions on 36 separate occasions over a 15-month period. During 
this period, Respondent was faced with a number of informa-
tion requests filed by the Union, to which it responded to most. 
It was also required to respond to unfair labor practice charges 
filed by the Union, and it hired an attorney to assist in negotia-

tions, all of which took away fr
om time available for face-to-
face negotiations. The Union™s activities away from the table 
during this timeframe also caused the Respondent to spend a 
great deal of time and effort, furt
her lessening its ability to meet 
face to face. 
To set the background for Res
pondent™s actions during the relevant 7-week period, one must start with the negotiating 

session of April 6. At that meeting, the Union raised the topic 
of a video of a former maintenance employee of the Academy, 
in which the employee engaged in sexual acts on himself in the 
                                                          
                                                           
4 There is nothing in the record to
 suggest that Psarakis was avail-able at an earlier date. 
school gymnasium. Gilmartin also raised the issue of other 

sexual activities and scandals he
 claimed took place on campus, 
at following bargaining session on April 23, which LaPlante 

characterized as a ﬁroughﬂ session. At that session, Gilmartin 
also asked LaPlante about the 
rumors of sexual misconduct at 
the school which were ﬁnow hitti
ng the newspapers.ﬂ At that 
same session, Gilmartin informed LaPlante he knew the Acad-
emy was having legal problems. He then told LaPlante he ﬁwas 
appealing to [the Academy™s] 
business sense, giving us the wages that [the Union] is reques
ting is going to be a lot cheaper 
than defending these lawsuits.ﬂ 
Thus, Gilmartin clearly implied 
that there would be no lawsuits
 that would involve the Union™s 
claim of sex scandals if a wage agreement was reached. LaP-
lante testified that Gilmartin then told him ﬁat this point, nego-
tiations are ended, it™s now extortion. 
Two days after the April 23 negotiating session, the Respon-
dent received via fax a document entitled ﬁNews from the New 
Teamstersﬂ for ﬁImmediate Release.ﬂ Shortly thereafter, the 
Union sent articles to the ne
wspapers about ﬁsexual crimes 
threatening Suffield Academy.ﬂ Gilmartin also admitted he was 
contacted by a newspaper reporter.
 He told this reporter ﬁthe 
sending of news releases and the accusations of sexual crimesﬂ 

at the Academy were ﬁpart of pressure in negotiations. In this 
news release, the Union accused the Academy of sexual crimes 
and misconduct, announced an appointment of Gilmartin as the 
head of the ﬁTeamsters Ethical Practices Commission Unitﬂ 
and invited students, parents and alumni to call a specific 
Teamsters™ hotline set up by the Union.
5 The Union released 
this document to the press. 
Several days later, 
the Union drafted and sent out a different 
news release. This second releas
e again raised ﬁthe specter of 
sexual crimes [that] continues to
 haunt the prestigious Suffield 
Academy,ﬂ discussed the ﬁconfirmationﬂ of a rumored 1993 

sexual assault at the school, omitted references to Gilmartin as 
the head of the ﬁTeamsters Ethical Practices Commission 
Unit,ﬂ did not mention the Teamsters™ ﬁhotline,ﬂ and now in-

vited persons to call an official ﬁhotlineﬂ operated by the 
United Way of Connecticut and the State government. Follow-
ing these newspaper releases, an editorial appeared in the 
Hart-ford Courant, soundly criticizing the Union™s ﬁsmear tactics.ﬂ 
The Union also engaged in other activities that Gilmartin char-
acterized as ﬁpart and parcel of collective bargaining negotia-
tionsﬂ that were disruptive to the 
school. Gilmartin testified these 
activities included handing out balloon
s with the Teamsters™ logo 
to students, distributing flyers congratulating students on gradua-
tion and sending a letter to the student™s parents ﬁdescribing the 
Academy™s failure, in [the Union™s] opinion to negotiate in good 
faith and requesting they contact the Headmaster to persuade him 
to reach an agreement with the Un
ion. This letter also alerted the 
parents to alleged asbestos poisoning on campus. Gilmartin also 

testified that the Union enclosed
 several newspaper articles with 
this letter, one of which concerne
d an allegation that a teacher at 
the Academy was having sexual relations with a student. These 
actions all took place within the short time period between April 
24 and May 7. The testimony reflects that the Academy was 
 5 There was no evidence that such 
an ﬁEthical Practice Commission 
Unitﬂ ever existed, or that su
ch a hotline was ever set up. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  666required to spend a great deal 
of time and effort responding to 
the Union™s misinformation tactics, which Gilmartin testified 
were part of negotiations. 
Though the Board has held that the pendency of unfair labor 
practices charges and the busy schedule of an employer™s attor-
ney do not relieve an employer of 
its duty to bargain, including 
bargaining at reasonable times,
 I do not believe that Respon-dent™s failure to meet for th
e approximate 6-week period in-
volved violates the Act. Respon
dent was not refusing to com-
municate with the Union as it complied with the information 
requests made by the Union duri
ng this period. Further, it was 
required to spend much time countering the accusations made 
by the Union, which are clearly not part of the bargaining proc-
ess and in my opinion offer a valid reason for Respondent™s 
delay in resuming face-to-face negotiations, in addition to the 
other factors, which delayed such resumption. I will recom-
mend dismissal of this complaint allegation. 
D. Did Respondent Tentatively Agree to Accept the Union™s 
Health Plan and Unlawfully Withdraw Such Agreement? 
I have found in the two preceding sections of this Decision 
that Respondent did not violate the Act as alleged in the com-

plaint. However, for reasons I can only speculate about, Re-
spondent took actions after nego
tiations resumed in June 1997, which indicate a clear shift away from trying to reach agree-
ment to a course of trying to frustrate the bargaining process. 
This shift away from bargaining in good faith can clearly be 
seen in Respondent™s actions with respect to reneging on a 
major existing agreement and unilaterally subcontracting cer-
tain bargaining unit work. Its actions with respect to the health 
insurance matter will 
be discussed first. As noted above, the first barg
aining session was held on May 2, 1996, at which time the partie
s discussed the Union™s full contract proposal, which the Union provided at this meeting. 

Respondent raised issues con
cerning the Union™s grammar and 
word choice in the proposal. Th
e parties met again on May 6, 
13, 14, 21, and 30, 1996, with
out reaching any major agree-
ment. At the May 14, 1996 meeting, the Union provided Re-

spondent with a copy of the Te
amsters™ health plan and pro-
posed contract language for providing unit employees with the 

ﬁTeamster A Plus Health Insurance Plan.ﬂ This language had 
not been included in the Union™s prior proposals. LaPlante 
agreed to consider the insurance plan. 
On June 25, 1996, after six 
meetings, the Respondent sub-
mitted its initial proposal for a contract. Regarding health in-
surance for unit employees, Res
pondent™s initial proposal con-tained a provision which stated 
that Respondent ﬁshall maintain 
for the employees of the barg
aining unit the same insurance plans and options that are maintained for non-bargaining unit 
employees.ﬂ Respondent™s initial proposals contained a place 
for the parties to sign at the end of each contract article, once 
agreement had been reached. As noted earlier, Gilmartin did 
not agree to sign off on each individual section as it was not his 
practice to do so. The parties met on July 8 and 22, September 
4, 12, and 23, and October 3, 13, and 15, 1996, but failed to 
reach agreement on any substantive issue.  
On or about November 14, 1996, in an attempt to jump start 
negotiations which had not been
 significantly 
progressing from 
its perspective, the Union submitted a comprehensive counter-
proposal to Respondent, in which the Union withdrew many of 
its proposals and agreed to ma
ny of Respondent™s proposals. 
The Union conceded to Respondent™s positions regarding hours 

of work, sick leave language, military leave language, be-
reavement leave, grievance procedure (except for the definition 
of a grievance), health and safety, and the majority of the Re-
spondent™s layoff and recall lan
guage. In addition, the Union 
withdrew its proposal for the Teamsters™ pension plan and 
agreed to the Respondent™s pro
posal to maintain the Respon-dent™s 401(k) plan. Lastly, the Union withdrew its proposals for 

funeral leave, sick time, and 
classification definition, and 
amended the holiday proposal. 
At this November 14, 1996 sessi
on, the parties discussed the Union™s proposed health insurance plan. Gilmartin testified 
without contradiction that LaPlante
 stated that he had reviewed 
the Union™s plan and found it attractive, especially the fact that 
the Union™s plan contained dent
al coverage and Respondent™s 
contribution would remain fixed 
for a 3-year period. The par-

ties met on December 10 and 23, 1996, and again on January 
13, 1997, without reaching any substantive agreement. 
1. Agreement by Respondent to provide employees with the 
Teamsters™ health plan 
At the January 14 bargaining se
ssion, LaPlante informed the 
Union that Respondent accepted the union proposal to cover 
unit employees under th
e Teamsters™ A-Plus health insurance 
plan. LaPlante explained to the Union why he was attracted to 
the plan. He said that he had reviewed the plan and compared 
the cost with Respondent™s current plan and with other plans, 
and that he could not find another plan with so many benefits 
for the money. LaPlante also no
ted that the plan contained den-
tal benefits. 
Also significant to the Respondent™s decision to agree to the 
Union™s health insurance plan was the fact that the cost or 

contribution rate to Respondent would remain the same over 
the life of a contract, as opposed
 to the cost of Respondent™s current insurance plan which would rise each year. 
At the next session held Ja
nuary 20, 1997, Respondent pre-
sented the Union with a proposal, which contained several 
small revisions to its previous proposals. The primary change in 
Respondent™s proposal was the incl
usion of language accepting 
the Teamsters™ health insurance plan for unit employees. There 
is no dispute that the Respondent agreed to adopt this health 
plan, but a serious credibility 
determination must be made 
whether the Academy agreed to the language which the Union 
proposed for the health insurance provision in the collective-
bargaining agreement.  
On January 20, as was its practice for most of negotiations, 
the Academy presented a revise
d proposal that contained not 
only what it was proposing, but 
what it had agreed to. Under 
article XVI, Insurance, it reads: 
 The Employer shall, for the term of this Agreement, con-
tribute $3.25 per hour (up to a maximum of 40 hours per 
week) to provide Teamster A Plus plan for bargaining unit 
employees. 
On January 22 the Union faxed to the Academy a three-page 
list of items that the Union cont
ended had been agreed to but 
 SUFFIELD ACADEMY 667left out of the Respondent™s latest proposal. Also included in 
this fax was an item termed ﬁU
nion Counter Proposal to Offer 
received 1/20/97.ﬂ It reads: ﬁEnclosed is Health and Welfare 
Standard Language discussed be
fore. Note: Dates of contribu-
tions have to be changed.ﬂ The language included in the fax 
was different in significant wa
ys from the language that was 
included in the Union™s previ
ous health and welfare proposal.6 Gilmartin testified that he faxed this language as he believed 
that LaPlante had inadvertently left out the language. 
Gilmartin testified that at the next meeting between the par-
ties, held January 23, LaPlante to
ld him that he had simply not 
had time to put the health and we
lfare language in his computer 
program and that such language would be included in the next 
revision of the Employer™s pro
posal. Gilmartin™s copy of the 
Academy™s January proposal has handwritten on the insurance 

article, ﬁChangeŠwhat about language.ﬂ I do not credit Gil-martin™s testimony with respect to the matter of the health and 

welfare language nor his testimony that LaPlante consistently 
said that he had failed to include health and welfare language in 
his computer. I credit instead LaPlante™s contention that he and 
the Respondent never agreed to any language with respect to 
the health insurance plan other than that contained in Respon-
dent™s January 20, 1997 revision.
 Indeed I find it significant 
that Gilmartin characterized the language proposal faxed to 
LaPlante as a ﬁcounterproposal,ﬂ and I believe that accurately 
describes what it was. 
Also at the January 23 meeting,
 the parties discussed a dues-
checkoff provision for the contract. Respondent refused to 
agree to a dues checkoff, giving as a reason for this position the 
cost to Respondent to make deductions from employees™ pay-
checks. Gilmartin informed LaPlante that since the Union™s 
health insurance was fully funded by Respondent there was no 
longer a cost to Respondent fo
r deducting the employees™ con-
tribution for Respondent™s health plan, and thus, there would be 
no additional cost to Respondent 
for deducting dues. It would 
be, in effect, a wash. 
Significantly, every revised contract proposal provided by 
Respondent from January 20 to July
, contained its agreement to 
provide unit employees with the Teamsters™ health plan, and 
did not contain any other language related to the insurance plan. 
There were a total of four re
vised proposals provided to the 
Union by Respondent, dated February 18, March 19, April 14, 

and April 24 (presented to the Union on June 12). The last such 
proposal was signed in part by the Union on July 17 and by 
Respondent on July 23, to re
flect tentative agreements. 
The parties met again on February 6, 10, and 20. These ses-
sions focused primarily on 
discussions about wages.
7 On March 4, 1997, Gilmartin sent
 a fax to LaPlante outlining 
25 open issues to discuss at the 
next meeting. Gilmartin listed 
the remaining open issues in the left hand column and the Un-
                                                          
                                                           
6 Gilmartin testified that his secret
ary could not find the health and 
welfare language that had been incl
uded in the Union™s November 14, 
1996 proposal, so she took the health and welfare language from a 
different contract and included 
that language with the fax. 
7 These sessions are discussed in more detail in the section of this 
decision dealing with Respondent™s alleged failure to supply the Union 
a revised schedule of projected wage
 increases and with proposed con-
tractual language relating to merit wage increases. 
ion™s proposal regarding the open issues in the right hand col-
umn. Health insurance for ba
rgaining unit employees is not 
listed as an open issue, consis
tent with Respondent™s agreement 
to provide the Teamsters™ health plan to these employees. 
The parties met again on Marc
h 10, and discussed the open 
issues listed in Gilmartin™s Marc
h 4 fax. As Respondent™s last 
revised set of proposals did not include health and welfare lan-
guage, Gilmartin testified that he asked LaPlante about the 
omission of the language. Accord
ing to Gilmartin, LaPlante 
told the Union that he inadvertently had left the language out, 

but that it would get done. Gilmartin further testified that LaP-
lante added that it was his fault that the language was left out, 
but that he meant nothing by it. As noted above, I do not credit 
this line of testimony by Gilmartin. The parties also met on 
March 12 and April 7, and continued to discuss the open issues 
contained in the March 4 fax. 
On March 19 and April 14, the Respondent presented the 
Union with revised proposals.
 The proposals contained Re-
spondent™s agreement to provide the bargaining unit employees 
with the Teamsters™ health plan, but again did not include the 
language which accompanied the insurance proposal in the 
Union™s set of proposals. In response to this proposal, the Un-
ion sent a fax to LaPlante on April 22, stating that any item not 
noted in the fax was thereafter withdrawn by the Union. Re-
garding the health insurance la
nguage, Gilmartin wrote, ﬁArti-
cle 16, H & W (Health & Welfare) language previously submit-
ted is enclosed and should become part of Article 16 as 
agreed.ﬂ
8 Gilmartin testified that he again reminded LaPlante to 
put in the language because LaPlante had again failed to in-

clude the language in the latest revised proposals. I again do not 
credit this testimony. 
The parties met on April 23, and the discussions did not fo-
cus on health insurance. On April 24, the Union faxed Respon-
dent a copy of the health insurance language, noting, ﬁas dis-
cussed, enclosed is health and welfare language previously 
presented (see 11/14/96 counteroffer) and agreed to.ﬂ I do not 
believe an agreement had been reached and this fax was simply 
a self serving attempt to make it seems as if an agreement had 
been reached. Remember that
 Gilmartin made another ﬁcoun-
terofferﬂ with respect to this language in January 1997. On 

April 28 Respondent provided a written form of its responses to 
the Union™s counteroffer, which 
were presented by Respondent 
verbally at the April 23 meeting.
 Regarding article 16, health 

insurance, LaPlante wrote ﬁthe health and welfare proposal we 
included was deemed to be incomplete by youﬂ and went on to 
state Respondent™s position regard
ing each paragraph of the 
language. On May 6 the Union responded to the Respondent™s 

fax of April 28. Gilmartin wrote, ﬁre: H & W language, you 
have already agreed to this standard language. Please respond 
again in light of previous agreement.ﬂ The Union received no 
response to this request until th
e parties met again for negotia-tions on June 12.  8 It appears that the language was not
 actually enclosed with the fax, 
but was later provided to the Respo
ndent by the Union. The language 
thus provided was the same language as in the November 1996 pro-
posal and different from the language proposed in January 1997. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  668When the parties next met, on June 12, Attorneys Psarakis 
and Gizzi were present on behalf of Respondent. Although 
LaPlante was present at this meeting, Psarakis took over the 
role as Respondent™s chief spokesperson. Respondent presented the Union with a revised proposal dated April 24. This revision 
contained Respondent™s agreemen
t to accept the Teamsters™ 
health insurance plan, but did not include the Union™s proposed 
language dealing with the plan. 
The parties reviewed the re-
vised proposal so that Psarakis could be clear on where the 

parties stood at this point in ne
gotiations. They then discussed 
the open issues, but did not reach any agreements. 
At this point in negotiations, 
the only open issues concerned 
parttime and seasonal employees, a dues check-off clause, 
wages and maintenance of standa
rds language. With respect to 
the health insurance, the Union communicated the position that 
the health insurance language was already agreed to by Re-
spondent. Psarakis stated that 
he would review the Union™s language and be prepared to di
scuss it at the next meeting. 
The next meeting was June 9. 
Again the parties discussed the 
issue of the health and welfar
e language. Respondent again put 
forth its position on each paragraph of the health and welfare 
language. 
2. Respondent™s withdrawal of 
its agreement to provide the 
Teamsters™ health insurance plan 
The parties met on July 23, an
d began the meeting by ex-
changing copies of Respondent™s
 April 24 ﬁRevised Proposal.ﬂ 
Gilmartin and Psarakis had now signed each page reflecting 

which portions of the contract the parties had tentatively agreed 
to during the course of negotiations. Both Gilmartin and 
Psarakis signed ﬁArticle 16 Insuranceﬂ to reflect their agree-ment that Respondent would provide unit employees with the 
Teamsters™ health insurance plan. The parties also noted under 
this article, ﬁsee Union 4/22/97 fax for open issues.ﬂ This fax is 
one in which Gilmartin conten
ded the Respondent had already 
agreed to the Union™s insurance language. 
During the first part of the July 23 meeting, Psarakis dis-
cussed Respondent™s current positi
on on specific paragraphs of 
the Union™s health and welfare language. At the end of this 
discussion, Psarakis stated that
 he would send the Union pro-
posed health and welfare langua
ge. Respondent then suggested 
a caucus. Respondent returned from the break and stated that it 
would set forth its so-called revised package proposal. Respon-
dent then set forth its proposals on six issues. After having just 
signed the tentative agreement to
 provide unit employees with 
the Teamsters™ health insurance plan, Psarakis told the Union 

that Respondent has just changed its position on participation in 
the Teamsters™ plan and now wanted to continue to provide its 
own health insurance to the unit employees. Gilmartin testified 
that he was shocked and demanded to know if the Respondent 
were kidding. Psarakis replie
d that he was not kidding and 
Gilmartin became angry and the meeting ended. 
Respondent did not offer any reason or justification for its 
sudden withdrawal from the tent
ative agreement, and Respon-
dent™s minutes of the meeting confirm this fact and I find that no explanation was offe
red at this meeting.
9 On July 24 Respondent sent the Union a letter outlining its 
ﬁrevised contract proposalsﬂ as 
presented verbally at the meet-
ing the day before. Once again, Respondent indicated its with-

drawal from its agreement to provide unit employees with the 
Teamsters™ health insurance plan. No reason, explanation nor justification for this position was offered. Despite this setback 
in negotiations, the Union on July 28 sent a counter offer in an 
attempt to settle the entire contract. The Union offered a 
counter position with regard to the health and welfare language 
and agreed to delete some of 
the paragraphs to which Respon-
dent had previously objected. Respondent continued to main-
tain its new position that it no longer agreed to provide unit employees with the Teamsters™ health insurance plan. 
During the remaining bargaining sessions of July 30, August 
4, and August 26, the Union maintained its position that the 
parties had already had an agre
ement to provide the unit em-
ployees with the Teamsters™ he
alth insurance and the proposed 
language for insurance. Respondent maintained its postcaucus 
July 23 position that it would no
t provide the Teamster insur-ance plan. On July 30, in respons
e to Gilmartin™s notification to 
Respondent that the Union would file an unfair labor practice 
charge based upon Respondent™s withdrawal from the tentative 
agreement on health insurance, 
Psarakis responded that ﬁany 
agreements which the parties have
 signed to date are only tenta-
tive agreements pending agreement on the overall agree-
ment.ﬂ
10 At the same session, Psarakis stated that he could not 
discuss the Respondent™s decision
 to withdraw from its agree-
ment on health insurance because LaPlante was not present at 
the meeting. 
The parties did discuss the relative costs of the Teamsters™ 
plan and Respondent™s existing plan
 at this meeting. Psarakis 
stated that Respondent™s ﬁcost for its current insurance plans 
will increase during the lifetime of the next Agreement . . .  
[and] reiterated that the Academy™s position that it would rather 
put the additional funds it woul
d have to spend for the Team-
sters™ health and welfare benefit plan into increased wages for 
bargaining unit employees.ﬂ 
                                                          
 9 These minutes support Gilmartin™s version of the meeting and con-
tradict a position letter given the Bo
ard by Respondent on October 20, 
1997. In this letter, Respondent stat
es: ﬁThe Academy explained to the 
Union that it would rather put the additional funds it would have to 
spend on the Teamsters' Plan for h
ealth insurance into immediate in-
creased wages for bargaining unit employees.ﬂ As more fully discussed 
at a later point, it was not until August 4, 1997, that Respondent modi-
fied its wage proposal-consisting so
lely of paying unit employees the 
same percentage wage increase that
 nonunit employees received in July 
1996 to include pay increases for 1997 and 1998. 
10 Respondent takes the position that 
it can withdraw from its agree-
ment on health insurance because it was only tentative pending overall 
agreement. Nonetheless, in defense 
of its decision to subcontract, Re-
spondent specifically relies on the fact that the parties had reached 

tentative agreement on the issue of subcontracting and therefore, under 
the language tentatively agreed to, 
Respondent had the right to subcon-
tract. Apparently Respondent takes the position that it can pick and 

choose which tentative agreement it will adhere to based solely on its 
prerogative. 
 SUFFIELD ACADEMY 669In response to the Union™s July 28 letter, on August 4, 
Psarakis faxed Respondent™s counter proposals to Gilmartin. Psarakis stated that ﬁthe Academy maintains its position not to 
agree to the Teamster-Plus health and welfare benefit package.ﬂ 
This is essentially because of substantial changes in its position 
as regards wages, and agreements to other union proposals. The 
Academy proposes to continue providing to maintain the cur-
rent insurance plans in effect for the bargaining unit members. 
This letter marks the first time Respondent gave any type of 
reason for its sudden withdrawal from its agreement to provide 
the Union™s health plan. This is
 also the first time that Respon-
dent modified the monetary aspects of its wage offer, specifi-

cally, from that of offering unit employees the same wage in-
crease that nonunit employees received in July 1996, to include 
wage increases effective July 1,
 1997, ﬁper the percentage in-
crease as set by the Board of Trustees,ﬂ and a minimum 2.5-
percent increase for the third year of the contract. 
3. Conclusions Respondent™s reneging on its 7-month long commitment to 
provide the Union™s health insurance plan to the unit employees 
is a clear act of bad-faith barg
aining by the Respondent. I agree 
with General Counsel that it is 
rare to encounter employer con-
duct so blatant as this: a critical issue is initialed off and ﬁre-

agreed toﬂ in the first part of a bargaining session occurring 32 
negotiating sessions spanning 14 months, then after a caucus, is 
suddenly withdrawn, w
ith no explanation. 
The Board law is clear that the mere withdrawal of a tenta-
tive agreement is not a per se violation of Section 8(a)(5) of the 
Act, but is only one factor to consider in determining good or 
bad-faith bargaining.  Merrill M. Williams, 
279 NLRB 82, 83 (1986). ﬁIn ruling on an allegation that a party has failed to 
bargain in good faith, it is well established that we look to the 
totality of circumstances reflec
ting the party™s bargaining frame 
of mind. . . . We have previously declined to find employers 
who withdrew provisions on wh
ich tentative agreement had 
been reached during negotiations to
 have failed in their bargain-
ing obligations when the employ
er™s explanation for its retrac-
tion did not indicate a lack of good faith.ﬂ Id. In 
Williams, the Board dismissed the complaint, specifically finding that the 
reason for the employer™s retrac
tion of its proposals regarding 
meal credits and wage increases was clearly explained to the 

union at the time of the retraction, the employer offered to open 
its books to the union to substan
tiate its position, and there was 
ﬁno other indication that the 
Respondent was withdrawing from 
the agreements in order to frustrate the bargaining process or 
avoid reaching a contract.ﬂ Id at 83. 
Stated simply, the Board had held that the withdrawal of a 
proposal which had previously been agreed upon will be con-
sidered unlawful and designed to 
frustrate the bargaining proc-
ess unless good cause is shown for the withdrawal. 
Transit Service Corp., 
312 NLRB 477, 483 (1993). In reaching this 
determination, the Board has he
ld that although the reasons 
need not be totally persuasive, th
ey must not be ﬁso illogical as 
to warrant an inference that by reverting to these proposals [the 

party] has evinced an intent not to reach agreement and to pro-
duce a stalemate in order to frustrate bargaining.ﬂ 
Hick-inbotham Bros. Ltd., 
254 NLRB 96, 103 (1981). 
In the instant case, Respondent 
simply withdrew its proposal 
on a critical issue without justifi
cation. This fact is undisputed. 
Respondent™s typed version of the events of the July 23 bar-

gaining session contain no mention of a reason given the Union 
for the withdrawal. It was not until 2 weeks later, in a letter 
dated August 4 that Respondent first suggested a reason: ﬁbe-
cause of substantial changes in
 its position as regards wages, and agreement to other Union proposals.ﬂ Respondent™s own 
words beg two obvious questions: had Respondent really of-
fered ﬁsubstantial changes in its position as regards wages,ﬂ and 
had Respondent really agreed 
ﬁto other Union proposals.ﬂ 
As to the critical issue of wa
ges, Respondent essentially is 
arguing that it withdrew its agreement to convert to the Union™s 
health plan in order to put more
 money in the hands of employ-
ees by sweetening its wage offe
r. But did Respondent in fact sweeten its wage offer? Gilmartin testified that he was well 
aware at this point in negotia
tions that Respondent had not 
changed its position with regard 
to wage increases for unit em-
ployees. The evidence reflects th
at Respondent had consistently 
proposed that it retain complete
 discretion over wage increases. 
Hence, there was no proposal by 
Respondent that reflected any 
increase in wages to unit employees. There is simply no support 

for Respondent™s after the fact asse
rtion that it could not afford 
the Union™s health plan because it preferred to put more money 

in the hands of the unit employees by increasing their wages. 
Respondent™s August 4, 1997 letter, marked the very first 
time that Respondent ever modified
 the monetary aspects of its 
wage offer, i.e., by offering
 unit employees the same wage 
increase that nonunit employees received a year earlier, in July 
1996, to include wage increases e
ffective July 1, 1997, ﬁper the 
percentage increase as set by the Board of Trusteesﬂ and a 

minimum of 2.5-percent increase for the third year of the con-
tract. This amount of increas
e is no more than Respondent would have given the unit employ
ees had they chosen not to 
organize. It is undisputed that
 Respondent gave 2.5-percent 
wage increases to its other nonunion hourly employees on July 
1, 1996, and July 1, 1997. Further, as the parties™ ultimate 
agreement regarding wages shows, wage increases for unit 
employees were also set at Re
spondent™s historically average 
increase of 2.5 percent. It appears that the Respondent™s motive 

for withdrawing its agreement to the Union™s health plan was 
truly to frustrate the bargaining
 process. From the Union™s per-
spective, the Respondent had w
ithdrawn agreement to perhaps 
the most important issue in the minds of the unit employees, 
after the Union had ceased asking for almost everything else it 
had sought in bargain, just to receive the amount of increases 
Respondent historically gave its hourly employees. 
Furthermore, Respondent has made no attempt to address the 
fact that the cost of the Teamst
ers™ plan, while presently costing 
more than Respondent™s existing plan, would remain fixed over 

the life of the contract, while the cost of the Respondent™s plan 
would increase during this period. There is no showing that any 
money would actually be saved 
by Respondent by retaining its 
existing health plan rather than adopting the Teamsters™ plan 
for its unit employees. 
As to the second question ra
ised by Respondent™s August 4 
letter, it bears noting that Res
pondent offered no evidence as to 
what Respondent™s ﬁagreement to
 other Union proposalsﬂ con- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  670sisted of, nor how agreement to ﬁother Union proposals,ﬂ re-
sulted in any additional monetary costs to Respondent. Though 
Respondent labeled its withdrawal
 from its prior agreement to 
take the Teamsters™ health plan as part of a ﬁrevised package 
proposal,ﬂ in its evidentiary pres
entation at hearing it could not 
point to a single significant change in position. Respondent™s 

withdrawal came immediately after it had just signed a tentative 
agreement to the Teamsters™ health plan. This withdrawal was 
given without reason, explanat
ion and without any contempo-
raneous change in any of its positions on any remaining open 
issue. I believe and find that the sole motivation for withdraw-
ing its previous acceptance of the Union™s health plan was to 
frustrate the bargaining process and make it impossible to reach 
agreement on a contract, which at 
that point was close to being 
reached. Respondent cannot sustain a defense because it simply 

cannot show that it had the ﬁgood causeﬂ required by the Board 
for the last minute change of heart.
 Transit Service, 
supra. There is absolutely no evidence that at any time in the days, 
weeks, or even months preceding the July 23 session Respon-
dent ever advised the Union that agreement to the Teamsters™ 
plan compromised or affected 
Respondent™s ability to pay unit 
employees a long overdue wage increase.  
Accordingly, in this regard, 
I find that Respondent was not 
bargaining in good faith and violated Section 8(a)(5) of the Act. 

Its subsequent act of unlawfully unilaterally s
ubcontracting unit work further supports my belief
 that Respondent™s true aim was 
to frustrate the bargaining process. 
E. Did Respondent Unilaterally and Unlawfully Subcontract 
Bargaining Unit Work? Respondent™s initial proposal regarding the language con-
cerning subcontracting was cont
ained in the management™s 
rights clause which gave th
e Respondent the right to: 
 [D]etermine, change, and intr
oduce new facilities, manner 
standards methods, means and number and qualifications 
of personnel for the conduct of the Academy™s operations 
and business, including the right to subcontract or out-
source any such operations and services. 
 The Union wanted to limit Res
pondent™s absolute ability to 
subcontract and expressed concerns regarding the preservation 
of unit work. During negotiations, Respondent indicated, in 
light of the Union™s concerns, that it would only subcontract 
work in emergency situations or
 if no member of the unit was 
qualified to perform the work, for example, snow removal or 

performing renovations that needed
 to be completed by a dead-
line for an Academy event. 
Ultimately, the parties agreed to add language limiting the 
subcontracting language with the 
phrase, ﬁas long as it is not 
done to regularly evade this Agreement.ﬂ In its April 14, 1997 

revised proposal, Respondent agreed to add this limiting lan-
guage. At the July 23, 1997 ne
gotiating session, the parties 
initialed off on this agreement. 
The parties met on July 30. At 
this point in negotiations, as 
noted above, the Respondent had withdrawn from its agreement 
to provide the Union™s health plan. The parties, however, con-
tinued to negotiate the remaining open issues in the contract: 
language in article II regarding the recognition clause; mainte-
nance of standards language in 
article II; a dues-checkoff provi-
sion; wages; merit increases; 
and a grievance procedure for 
merit increases and a zipper clause. 
The parties had also agreed to a provision for second shift 
hours. Prior to the beginning of
 negotiations Respondent did 
not schedule second shift work and had cleaned Respondent™s 
classrooms and administrative buildings during the day for 
years. 
At the July 30 meeting, Respondent informed the Union that 
it intended to subcontract the second shift cleaning. Respondent 
indicated that it was consider
ing subcontracting the cleaning 
and maintenance of Respondent™s
 buildings at night. Respon-
dent™s prior practice with respect to this work was to have it 
performed by unit employees on the first shift. Respondent 
indicated that it was considerin
g subcontracting in order to 
clean the offices and classrooms when they were unoccupied. 
Gilmartin responded by sugges
ting that Respondent hire a 
working foreman or faculty memb
er to supervise a night crew 
and told Respondent that there was a provision in the contract 
for a second shift.11 Attorney Psarakis responded that the con-
tract also provided Respondent with a right to subcontract and 

that unit employees were not wil
ling to work on a second shift. Psarakis noted that Respondent asked unit employees if they 
were willing to work a second shift and only one employee 
responded affirmatively.
12 Gilmartin then asked if Respon-
dent™s proposal on subcontracti
ng would affect Respondent™s agreement in section B of the ma
nagement-rights clause that it 
would not regularly evade the 
agreement by subcontracting. 
Psarakis responded that it did not affect its agreement in section 
B, but that Respondent was only 
raising this issue for discus-
sion at the table. The parties 
then moved to discuss wages, 

maintenance of standards languag
e, and the health insurance 
issue. 
On August 5 the parties met and Respondent again raised the 
subcontracting issue. Psarakis again brought up Respondent™s 
desire to subcontract unit work at night. The Union™s position 

was that the parties already agreed that Respondent cannot 
subcontract services that will regularly evade the agreement, as 
per article III, section B. The Union stated its position that sub-
contracting cleaning and mainte
nance work at night would regularly evade the agreement and that the agreement already 
provided for a second shift. The Union explained the history of 
negotiations leading to the lim
iting language in the subcontract-
ing section of the contract. Gilmartin told Psarakis that, ﬁLaP-
lante was careful to state, in past negotiation sessions, that the 
Academy would subcontract services only in emergency situa-
tions or if no member of the bargaining unit was qualified to do 
the work.ﬂ Psarakis stated he could not respond to Gilmartin as 
LaPlante was not present at negotiations. The parties then went 

on to discuss wages. 
At the August 26 bargaining session, the conversation re-
garding subcontracting was basical
ly identical to the conversa-
                                                          
 11 In hiring the subcontractor, Respondent employed a working su-
pervisor for the nightshift cleaning crew. 
12 Gilmartin testified that Responde
nt posted a bid for a second shift 
position; three employees signed the bid sheet and the bid was won by 
the most senior employee. 
 SUFFIELD ACADEMY 671tion of August 5. Psarakis asked 
Gilmartin to consider the Re-
spondent™s subcontracting proposa
l and stated that respondent 
did not anticipate that the subcontracting would adversely af-
fect any jobs of unit employees.
 Psarakis also stated Respon-dent™s position that 
subcontracting work at night would not 
regularly evade the parties™ agreement. Gilmartin stated that he 
refused to consider the proposal because it was the Union™s position that subcontracting the work at night would regularly 
evade the agreement. 
By the end of the August 26 session, the parties were in 
agreement over all of the terms of a collective-bargaining 
agreement with the exception of the health insurance issued, an 
item which the parties agreed to refer to the Board. 
Respondent had begun solicitin
g bids from subcontractors for the night work in August. 
On or about September 1, Re-spondent began subcontracting out 
the cleaning of many of the 
main buildings at its facility. The work was given to a local 
nonunion employer. No unit employees 
were laid off as a result 
of the subcontracting. 
It is well established that s
ubcontracting is a mandatory sub-
ject of bargaining. 
Torrington Industries, 307 NLRB 809 (1992). The Board has held that Torrington Industries 
is appli-cable even when the subcontracting does not result in the loss 
of work for unit employees. 
Acme Die Castings, 
315 NLRB 
202 fn. 1 (1994). The transfer of work out of the unit is also a 

mandatory subject of bargaining. 
Noblit Bros., 305 NLRB 329, 
331 (1992) (the Board found employees engaged in a protected 

strike to seek return of unit work). As to any claim that the 
parties were at impasse or that the Union somehow waived its 
right to bargain about the subject of subcontracting, Board law is clear: 
 When negotiations are not in progress, we can find a 

waiver of a union™s right to bargain over a change in the 
unit employees™ terms and conditions of employment on 
the basis of the union™s failure to request bargaining if the 
union had clear and unequivocal notice of the proposed 
change and was given that no
tice sufficiently in advance 
of the implementation to pe
rmit meaningful bargaining. 
However, where, as here, th
e parties are engaged in nego-
tiations, an employer™s obligation to refrain from unilateral 
changes extends beyond the me
re duty to give notice and 
an opportunity to bargain; it 
encompasses a duty to refrain 
from implementation at all, unless and until an overall im-
passe has been reached on bargaining for the agreement as 
a whole.  Bottom Line Enterprises
, 302 NLRB 373, 374 (1991). 
 See also 
RBE Electronics
 of S.D., 320 NLRB 80, 81 (1995), in which the Board recognized only two exceptions to the duty 
to refrain from unilateral action: ﬁeconomic exigenciesﬂ and 
when a union engages in delaying 
tactics. In the instant case 
there is no evidence to support either exception, as Respondent 
offered no evidence of economic 
emergency, and there is no 
evidence that the Union delayed bargaining. 
Respondent did not give the uni
on sufficient notice of its in-
tention to subcontract the classroom cleaning work as evi-

denced by its own detailed notes 
of the relevant sessions reveal 
that no agreement was reached on the subject. Counsel for 
General Counsel and counsel fo
r Respondent offered as joint 
exhibits Respondent™s typewritte
n notes of the July and August 
bargaining sessions. The subcontrac
ting issue was first raised at 
the July 30 meeting, then agai
n at meetings on August 5 and 
26. According to the minutes of the July 30 meeting, Psarakis 
raised the issue of subcontracting the cleaning of Respondent™s 
buildings at night, explained the reasons behind the idea, and 
concluded the discussion when he 
ﬁstated that this proposal did 
not affect what the Academy had agreed to in section B, but 
that the Academy was only raising this issue for discussion at 
the table.ﬂ 
Respondent again raised the i
ssue at the August 5 meeting. 
Its notes reveal that the partie
s continued to disagree as to 
whether Respondent™s proposal 
to subcontract the cleaning work at night would ﬁregularly evade the agreement.ﬂ As pre-
viously noted above, the parties 
had reached a tentative agree-
ment by that date concerning
 subcontracting generally. The 
tentative agreement allowed Re
spondent to subcontract unit 
work ﬁas long as it does not regularly evade the bargaining 

agreement.ﬂ As Respondent™s note
s and the relevant testimony 
clearly reveal, the parties had agreed on the language governing 

the Respondent™s right to subcontract under limited circum-
stances: when such subcontracting did not ﬁregularly evade the 
Agreement.ﬂ Here, it seems apparent that the parties disagreed 
on whether this particular idea
 of Respondent™s would violate 
the contractual clause, as the notes reveal that ﬁ[t]he parties 
concluded discussions of the 
issue without reaching agree-
ment.ﬂ Thus, while it appears that the parties had reached yet 

another tentative agreement on la
nguage, there was a dispute as 
to whether this particular proposal would in fact violate that 
language. Since there was not ﬁmeeting of the mindsﬂ on the 
matter, Respondent was not free 
to unilaterally implement its 
idea, absent a lawful impasse or
 a waiver on the Union™s part. 
As the Board has repeatedly 
observed, an employer cannot 
implement a proposal when negotia
tions are in progress until an 
overall impasse has been reached on bargaining for the agree-

ment as a whole. Bottom Line Enterprises, 
supra; 
RBE Elec-
tronics of S.D., Inc., supra. In light of Respondent™s serious 
unfair labor practice of reneging 
on its agreement to provide the 
Teamsters™ health insurance, Respondent was not privileged to 

declare ﬁimpasseﬂ and take unilateral action. Since a claim of 
impasse is precluded by the fact
 that the conduct occurred in 
the conduct of other unremedied 
unfair labor practices, the only 
possible defense for Respondent is waiver by the Union. 
Here there can be no waiver for the simple reason that the 
parties clearly disagreed on 
implementation on the proposal, 
which, as Respondent™s notes reveal, was framed each time as 
merely a proposal, rather than a certainty. The Union strenu-
ously objected to the ﬁproposal
;ﬂ the Respondent went ahead 
and implemented it anyway. Re
spondent™s defense fails for 
another reason as well; assuming 
arguendo that the parties did 
have a substantive agreement 
on subcontracting language, Re-
spondent was not free to pick and choose which of the tentative 
agreements it liked and simply 
implement its own interpretation 
of such agreement. Yet that is
 precisely what Respondent has 
done here. It has unilaterally adop
ted its version of the agreed-
upon limited right to subcontract, 
while ignoring the other ten-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  672tative agreements it evidently has no use for, such as dues 
check off and others. 
I believe that Respondent™s view
 of collective bargaining is 
typified by this statement in a position letter it supplied General 
Counsel on October 20, 1997: ﬁThus
, either party was free to 
rescind tentative agreements at any time until the final contract 
was signed, as negotiations are a 
product of give and take.ﬂ As 
demonstrated above in the statem
ent of law on this subject, the first part of Respondent™s statement is too broad, and under the 
facts of this case plainly erroneous. The second part of Respon-
dent™s statement is quiet trueŠnegotiations are a product of 
give and takeŠby the evidence in this case portrays an em-
ployer who fails to appreciate the ﬁgiveﬂ part and wishes only 
to ‚‚take.ﬂ 
Notably, in the very same 
position statement, Respondent 
admits its propensity 
to pick and choose which tentative agree-
ments it will implement or resci
nd. Regarding subcontracting, 
Respondent submits, ﬁOn July 23,
 the Employer tentatively 
agreed to include language in the contract regarding its right to 

subcontract work of unit employees ‚as long as it is not done to 
regularly evade the agreement.™ﬂ Not only has the Academy 
made such an agreement, but it is also implementing such 
agreement.
13 Contrast this position with Respondent™s position on its right to rescind its agreement to accept the Teamsters™ 

health plan, also tent
atively agreed to on July 23, along with the 
cited language regarding subcontracting. 
For all the reasons set forth above, I find that Respondent 
unilaterally subcontracted bargaining unit work on or about 

September 1, absent a lawful im
passe, in violation of Section 
8(a)(5) and (1) of the Act. 
CONCLUSIONS OF LAW 
1. Respondent Suffield Academy 
is an employer within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union, International Br
otherhood of Teamsters, Local Union 559, AFLŒCIO is a labor organization within the mean-ing of Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(1) and (5) of the Act by: 
(a) Failing and refusing to bargain in good faith with the Un-
ion by withdrawing its tentative agreement to accept the Un-

ion™s health insurance plan. 
(b) Failing and refusing to bargain in good faith with the Un-
ion by unilaterally s
ubcontracting bargain unit work absent a 
lawful impasse in negotiations. 
4. Respondent did not violate the Act in the other ways al-
leged in the complaint. 
5. The unfair labor practices committed by Respondent are 
unfair labor practices affecting commerce with the meaning of 

Section 2(6) and (7) of the Act. 
                                                          
                                                           
13 For the record, I totally disagree that the subcontracting language 
which Respondent relies upon would a
llow the degree of subcontract-
ing it has engaged in. Right to subc
ontract was sought by Respondent 
to cover emergency situations or one™s that would not reoccur regu-
larly. Subcontracting out on an annu
al basis the regular bargaining unit 
work of cleaning of classrooms is 
clearly not an emer
gency and equally 
clearly would ﬁregularly evade the agreement.ﬂ 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The normal remedy in a case where Respondent has been 
found to have failed and refused to bargain in good faith is to 

restore the status quo as it existed prior to the Respondent™s 
unlawful conduct and order it to, upon request, bargain in good 
faith. In the instant case, as it appeared that an overall agree-
ment could finally be reached, 
Respondent withdrew its agree-
ment on health insurance, conduct
 which in conjunction with its 
unlawful unilateral subcontracting 
of unit work effectively has 
stymied further talks between the parties. The usual remedy of 
simply ordering the parties back to the bargaining table, with-
out more, will in reality render 
future talks meaningless, as 
Respondent is clearly opposed to 
simply restoring its agreement 
to provide the Union™s health insurance plan to unit employees, 
a concept it had willingly embraced from January 1997, until 
the latter half of the bargaining session of July 23, 1997. 
Thus, it seems clear ﬁthat merely ordering Respondent to re-
sume bargaining in good faith, without more, will permit Re-
spondent to continue to withhold from the bargaining table the 
proposal that it illegally retracted . . . such a result will not ef-
fectuate the policies of the Act,
 but will allow Respondent to 
profit from its unlawful conduct.ﬂ 
Mead Corp., 
256 NLRB 686 
(1981). The instant case falls squarely with the 
Mead Corp. rationale for requiring this special remedy. In this case the 

status quo ante is best achieved by returning the parties to the 
positions they occupied before
 Respondent unlawfully revoked 
the health and welfare agreement. As in 
Mead Corp., here there is no evidence at all that this remedy will harm or cause any 

undue burden on Respondent; in fact, the reverse is much more 
likelyŠordering this remedy w
ill promote the statutory purpose 
of encouraging good-faith bargaini
ng and, as an added benefit 
for Respondent, the Union™s health plan will likely save Re-
spondent money over the long run. 
Moreover, as in 
Mead Corp., here the withdrawal of a pro-
posal on a key issue came at a critical time in the negotiations, 
obstructed meaningful bargaining, and frustrated the making of 
a contract. ﬁA mere affirmativ
e order that Respondent bargain 
upon request will not eradicate th
e effects of its unlawful re-traction of the proposal.ﬂ Id. at 687. Based upon all of the 
above, I recommend that Respondent 
be ordered to restore to its 
overall package proposal the tentative agreement it had signed 
on July 23, 1997, to provide the Union™s health plan to unit 
employees,
14 to cancel and rescind the subcontract or agree-
ment concerning the cleaning of
 Respondent™s offices as de-scribed above, and to engage
, upon request, in good-faith bar-
gaining with the Union. 
It is further ordered that the bargaining period is hereby ex-
tended for a period of 6 months from the resumption of good-
 14 I recommend that Respondent be ordered only to restore the lan-
guage Respondent, in writing, on July 23, 1997, clearly agreed to be-
fore it reneged and withdrew that agreement. As to the underlying 
language detailing the terms of the Un
ion™s health plan, the parties are 
certainly free to resume negotiations on these points.  
 SUFFIELD ACADEMY 673faith bargaining in accord with 
Mar-Jac Poultry Co., 
136 
NLRB 785 (1962). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER The Respondent, Suffield Academ
y, of Suffield, Connecti-
cut, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain in good faith with the Un-
ion by withdrawing from its agreement to accept the Union™s 
health insurance plan for unit employees. 
(b) Failing and refusing to bargain in good faith with the Un-
ion by subcontracting unit work without affording the Union an 
opportunity to bargain over this issue and without reaching 
lawful impasse in negotiations. 
(c) In any like or related mann
er, interfering with, restrain-
ing, or coercing employees in th
e exercise of rights guaranteed 
by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Restore its agreement to accept the Union™s health plan to 
its proposal for a collectiv
e-bargaining agreement. 
(b) On request, bargain in good faith with the Union, in the 
unit described below with respect to rates of pay, wages, hours 
of employment, and other terms 
and conditions of employment, 
and, if an understanding is reached, embody such understand-
ing in a signed agreement: 
                                                           
                                                           
15 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
All full-time and regular part-time service and mainte-
nance employees employed by Respondent at its facility; 
but excluding cafeteria employees, office clerical employ-
ees, and guards, professional em
ployees and supervisors as 
defined in the Act. 
 (c) The bargaining period is extended for a 6-month period 
beginning with the resumption of good-faith bargaining. 
(d) Within 14 days after service by the Region, post at its fa-
cility in Suffield, Connecticut, 
copies of the attached notice 
marked ﬁAppendix.ﬂ
16 Copies of the notice, on forms provided by the Regional Director for Re
gion 34, after being signed by 
the Respondent™s authorized representative, shall be posted by 

the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 17, 1997. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 